Citation Nr: 1104882	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-20 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1. Entitlement to a higher initial disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling from March 5, 2008.

2. Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to PTSD.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1985.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Winston-
Salem, North Carolina Department of Veterans Affairs (VA) 
Regional Office (RO), which awarded service connection for PTSD 
and assigned a 0 percent disability rating, effective March 5, 
2008, and a March 2009 rating decision which denied entitlement 
to a total disability rating based on individual unemployability 
(TDIU) due to PTSD.  

A subsequent rating decision was issued in June 2009 which 
assigned a 30 percent disability rating for PTSD effective March 
5. 2008, and further denied the Veteran's claim for TDIU.  
However, as that grant did not represent a total grant of 
benefits sought on appeal, the claim for increase remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).The Veteran 
perfected the appeals of the denial of his claim for TDIU and the 
assigned rating for PTSD and such appeals were merged on April 7, 
2010.


FINDING OF FACT

1. The preponderance of the competent medical evidence of record 
demonstrates that the Veteran's symptoms of PTSD were mild in 
degree, with a Global Assessment of Functioning (GAF) scores 
ranging from 36 to 61, and that this disability did not result in 
occupational and social impairment with reduced reliability and 
productivity.


CONCLUSION OF LAW

1. The criteria for an initial disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A.  
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 &  
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102,  
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson,  
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case,  
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112  
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir.  
2004) (VCAA notice errors are reviewed under a prejudicial error  
rule). 

In this case, preadjudication VCAA notices were provided in a 
March 2008 and January 2009 letters, which advised the Veteran of 
what information and evidence is needed to substantiate a claim 
for individual unemployability and service connection, as well as 
what information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.  Such letters 
also advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  

In any event, the Veteran's claim for a higher rating arises from 
the initial grant of service connection for PTSD.  In Dingess,  
the Court held that in cases in which service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering section  
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet.  
App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  
Thus, because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 21  
Vet. App. 565 (2008) (where a party appeals from an original 
assignment of a disability rating, the claim is classified as an 
original claim, rather than as one for an increased rating); see  
also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also  
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-connected 
disability fall under the category of "original claims"). 

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, a VA PTSD examination and report, a private 
treatment examination report and statement, and lay statements.  

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by responding to notices and by providing written 
argument in support of his claims.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process and 
has done so.  Any error in the sequence of events or content of 
the notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of these matters on 
the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App.  
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.  
Cir. 1998). 

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating  
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155  
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting  
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 Vet.  
App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Increased Rating 

The Veteran contends that he is entitled to an initial disability 
rating in excess of 30 percent for PTSD.  Such disability has 
been rated as 30 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, effective March 5, 2008. 

Under Diagnostic Code 9411, which is governed by a General Rating 
Formula for Mental Disorders, a 30 percent rating is warranted 
for occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as:  depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; and mild memory loss (such as 
forgetting names, directions, and recent events).  Id. 38 C.F.R. 
§ 4.130,  Diagnostic Code 9411 (2010).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation  
and mood; and/or difficulty in establishing and maintaining 
effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as  
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and/or inability to establish and 
maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; inability to perform activities of 
daily living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and/or memory loss for names of 
close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2010). 

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  
GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood, mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 reflects some moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF score of 41 to 50 reflects serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM-IV, it does not assign disability 
percentages based solely on  GAF scores.  See 38 C.F.R. § 4.130 
(2010). 

Turning to the evidence, in March 2008, a private psychological 
evaluation was performed by a Licensed Psychological Associate 
(LPA).  On this occasion, it was noted that following the 
Veteran's return from his second tour Vietnam, he began 
experiencing the following symptoms of PTSD:  intrusive thoughts 
about Vietnam which the Veteran indicated have increased in 
frequency as he has gotten older; frequent traumatic nightmares 
that would cause the Veteran to awake during the night sweaty 
with a racing heart; distress at exposure to triggers that 
reminded him of his time in Vietnam; avoidance of conversations 
about his military service and avoidance of reading or watching 
stories about Vietnam; estrangement and detachment from others, 
including feelings of being shut down and numb, as well as an 
inability to react when something hurt his children and an 
overall an inability to show emotions; hypervigilance; 
hyperirritability and an exaggerated startle response; alcohol 
use to blot out memories of the war and losing his job after 
receiving his second DUI; feeling depressed; an inability to 
share with his children that he was involved in Vietnam; feelings 
of discomfort in crowds and an inability to bear with having 
people behind him with a need to sit with his back to the wall 
when in public to watch for signs of danger; and problems with 
his memory and concentration.  

A mental status examination was performed at the March 2008 
private psychological evaluation which revealed that the Veteran 
was cooperative, dressed normally, had a dysthymic mood and 
restricted affect with limited judgment and insight.  It was also 
noted that the Veteran's thought process was not always linear.

Despite experiencing the above symptoms of PTSD, it was noted 
that the Veteran was not experiencing  any suicidal or homicidal 
ideations.

On this March 2008 occasion, the private LPA merely stated that 
the Veteran's symptoms have caused clinically significant 
impairment in his occupational, social, and personal life.  The 
LPA noted that the Veteran's hypervigilance and hyperarousal have 
interfered with his productivity at work and his drinking has 
caused him to lose a job that he worked for five years.  The LPA 
also noted that because of his difficulty sleeping the Veteran 
has difficulty maintaining the levels of memory and concentration 
necessary to learn new skills and that his hypervigilance has 
severely compromised his ability to initiate or sustain new work 
relationships.  The LPA stated that because of the Veteran's 
isolating behaviors and feelings of estrangement, he is severely 
compromised in his ability to initiate or sustain social 
relationships.  On this occasion, the Veteran was assessed with a 
GAF score of 36.  Ultimately, the LPA concluded that due to the 
severity and chronicity of the Veterans symptomatology, his 
prognosis for recovery is very poor and she considers him to be 
permanently and totally disabled and unemployable.

Subsequently, in April 2008, a VA initial PTSD evaluation and 
examination was performed, whereby the claims file was reviewed 
by the examiner.  On this occasion, it was noted that there was 
no prior outpatient treatment for a mental disorder, there were 
no prior hospitalizations for a mental disorder, and while PTSD 
symptoms were present during the past year, the Veteran was not 
receiving any current medical treatment for a mental disorder, 
aside from a recent psychological evaluation from a LPA at the 
time such examination.  

At the April 2008 VA PTSD examination, the Veteran indicated that 
he has experienced symptoms of PTSD for years and stated that his 
ex-wife, to whom he was married to for 28 years, called him the 
"ice man," meaning that he did not show his emotions about 
things.  The Veteran stated that over the past year, he was 
angered really easy when he used to be able to let little things 
go.  The Veteran stated that he does not associate with people 
and he does not like being around crowds of people.  The Veteran 
stated that he does not sleep well and he wakes two to three 
times per night.  The Veteran stated that things really started 
to go downhill for him following his divorce from his ex-wife.  
The Veteran stated that he got depressed, started drinking a lot, 
and thought about suicide with a gun, although it was noted that 
the Veteran has never attempted suicide and he stated that he 
only reason why he is living now is because of his children.  The 
Veteran sated that he has been bothered by thoughts and dreams 
one to two times in the week prior to this examination, along 
with irritable anger outbursts and feeling jumpy.  

At the April 2008 VA PTSD examination, a psychological 
examination was performed.  Such examination revealed that the 
Veteran was also experiencing the following symptoms of PTSD:  
forgetting things recently such as when he goes into a room and 
forgetting what he was looking for; easily distracted; difficulty 
staying asleep; persistent re-experiencing of traumatic events in 
Vietnam; intrusive and distressing recollections of his time in 
Vietnam; recurrent and distressing dreams of his experiences in 
Vietnam; psychological reactivity to exposure to internal or 
external cues that symbolize or resemble an aspect of traumatic 
experiences; efforts to avoid thoughts, feelings, or 
conversations associated with the trauma; markedly diminished 
interest or participation in significant activities, feeling of 
detachment or estrangement from others; irritability or outbursts 
of anger; and difficulty concentrating.  The Veteran indicated 
that such symptoms have been minimally to moderately distressing 
over the past month, however, he further stated that his problems 
with sleeping occur everyday and are extremely distressing which 
the examiner indicated may account for the Veteran's problems 
with his concentration which are markedly distressing to the 
Veteran.  It was further noted that the Veteran has lost a prior 
job due to voicing his disagreements with his supervisor, to 
include the scheduling of the Veteran to work on weekends.

Despite experiencing such symptoms of PTSD as mentioned above, it 
was further noted at his April 2008 VA examination that the 
Veteran had maintained fulltime employment for the previous one 
to two years as a security officer and that he had not missed any 
time from work in the last twelve months due to symptoms of PTSD.  
It was also noted that the Veteran was the oldest for four 
children and he described his relationship with his mother prior 
to her death as fine and he stated that he felt close with her.  
The Veteran described his relationship with his siblings as good 
and indicated that he speaks with them over the phone once or 
twice a month, but he has not seen them in three years.  The 
Veteran stated that he was married for 28 years to his ex-wife 
and that he has two adult children and three grandchildren who 
resulted from their marriage.  The Veteran stated that he has a 
good relationship with his children and he gets along with his 
ex-wife.  The Veteran indicated that at the time of the April 
2008 VA PTSD examination he had been divorced for 10 years and 
that his fiancé, who he stated that met through a friend from 
online dating one and a half years prior, was living with him in 
his home.  Socially, the Veteran indicated that he goes out with 
his girlfriend to dinner and yard sales and he is a member of the 
VFW which he goes by a couple of times per month and gets a 
couple of drinks.  The Veteran stated that he has nine boats and 
he enjoys sailing with his fiancé at least twice a year.  The 
Veteran stated that he does not have a history of violence or 
assaultiveness and he stated that he does not experience any 
issues or problematic effects from alcohol or other substance 
use.  

At the April 2008 VA PTSD examination, it was further noted that 
the Veteran was appropriately dressed, able to maintain minimum 
personal hygiene, of average intelligence, and he displayed 
unremarkable psychomotor activity.  His speech was spontaneous 
with loud laughter, which appeared to the examiner as nervous 
laughter.  The Veteran's attitude was noted to be cooperative and 
friendly, his mood was good but anxious, his thought content was 
unremarkable, and his affect was normal.  Significantly, the 
Veteran's remote, recent, and immediate memory were all assessed 
as normal and an absence of the following symptoms of PTSD were 
further noted:  hallucinations; inappropriate behavior; obsessive 
or ritualistic behavior; panic attacks; homicidal or suicidal 
thoughts; episodes of violence; or problems with activities of 
daily living.  In terms of his judgment and insight, it was noted 
that the Veteran understands the outcome of his behavior and that 
he has a problem  Furthermore, the Veteran stated that he now 
enjoys spending time with his fiancé.  

The April 2008 PTSD VA examiner noted that the Veteran probably 
has had at least ongoing mild PTSD-like symptoms which have 
mainly interfered with his social and interpersonal interactions 
with others.  Significantly, however, the examiner also noted 
that while the Veteran's ex-wife called him "the ice man," 
which the Veteran stated meant an unfeeling kind of person, the 
examiner stated that this kind of coping (cut off from feelings) 
with stress may have been developed in childhood having grown up 
in a domestically violent alcoholic home environment where he was 
the oldest male child who had to step in to help protect his 
mother from his father's physical abuse.  The examiner further 
stated that the Veteran's time spent in the military in a combat 
zone and traumatic events he witnessed most likely only served to 
reinforce his avoidance of emotions and connection with others 
who are not close to him.  The examiner concluded by noting that 
the Veteran was experiencing mild to moderate PTSD related 
symptoms and mild depression.  The Veteran was assessed with a 
GAF score of 61.  In terms of prognosis for improvement, the 
examiner noted that the Veteran has never received any treatment 
for his mental health problems, despite a recent psychological 
evaluation by a LPA.  The examiner opined that it was likely, 
depending on the Veteran's motivational level for treatment, that 
participating in a mental health treatment, to include 
medication, that the Veteran could increase his coping skills, 
and in return, increase his overall level of functioning.

A January 2009 private medical statement from a licensed 
psychological associate indicated that the Veteran has been in 
treatment with her since his March 2008 psychological evaluation.  
The associate further stated that the Veteran's last visit was 
the day prior to the date that this medical statement was issued.  
The associate stated that her current evaluation of the Veteran 
is chronic and severe PTSD with a GAF score of 36.  The 
associate's only clinical notes merely indicated that the Veteran 
continued to experience nightmares two to three times per night, 
as well as intrusive thoughts.  The associate further noted that 
the Veteran spoke of getting the purple heart and that he 
reported a worsening of his hyperirritability and having a very 
short fuse with people and a low frustration tolerance as 
evidenced by him throwing a chainsaw that would not start.

In correspondence dated July 2009, the Veteran's private 
psychological associate re-submitted a duplicate copy of her 
January 2009 private statement when updated private treatment 
records were requested.  

Despite the assertions that his PTSD symptoms had affected his 
social capacity, employment, and interpersonal and 
marital/premarital relationships, and that he had suffered a 
reduction of quality of life, the Board notes that the Veteran 
was married to his first wife for 28 years and he still has a 
good relationship with her, he currently shares a good 
relationship with his children and grandchildren, and at the time 
of his April 2008 VA PTSD examination and evaluation he had been 
in a relationship with his fiancé for more than a year and a 
half.  Furthermore, the Veteran is able to independently care for 
himself, he maintains good personal hygiene.  The Veteran has a 
friends, family, and his fiancé, with whom he associates with and 
enjoys being around, he regularly attends monthly VFW events, he 
is able to keep in contact with and visit his children who live 
nearby, he maintains contact with his siblings, he was able to 
maintain employment for 2 consecutive years at the time of his 
April 2008 VA PTSD examination, and he reported that he did not 
miss any work due to symptoms of PTSD in the previous year.  
Additionally, the Veteran demonstrates the ability to effectively 
manage his own financial matters.

In addition, while the Veteran asserts that his current troubles 
are due to his symptoms of PTSD, the April 2008 VA PTSD 
examination and evaluation indicates that the Veteran himself 
stated that things really started to go down him for him after 
his divorce from his ex-wife in 1996.  Specifically, the Veteran 
stated that he got depressed, began drinking a lot, and thought 
about suicide with a gun following his divorce.  The Veteran 
further stated that the only reason why he is living now is 
because of his children. 

Furthermore, the Board notes that the private psychological 
evaluation and opinion significantly conflict with the April 2008 
VA PTSD evaluation and examination.  Specifically, the April 2008 
VA PTSD evaluation and examination notes that the Veteran was not 
receiving any treatment for his symptoms or disability of PTSD, 
with the exception of a recent private psychiatric evaluation.  
However, the January and July 2009 private statements from the 
Veteran's LPA notes that the Veteran was receiving treatment for 
his PTSD disability since March 21, 2008.  Also, the March 2008 
private psychological evaluation opined that due to the severity 
and chronicity of the Veteran's symptoms, his prognosis for 
recovery is poor, and therefore, the LPA declared that the 
Veteran was permanently and totally disabled and unemployable.  
On the other hand, the April 2008 VA PTSD evaluation and 
examination noted that in terms of prognosis, that it is likely, 
depending on the Veteran's motivation level for treatment that 
participating in mental health treatment, to include medication, 
that the Veteran could increase his coping skills and in return 
increase his overall level of functioning.  Moreover, the 
examiner noted that the Veteran has been able to maintain 
employment and no decrease level of functioning was reported or 
was noted in that area.  

On a related note, the private LPA assessed the Veteran with a 
GAF score of 36, which indicates some impairment in reality 
testing or communication (e.g., speech is at time illogical, 
obscure or irrelevant) or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  However, the VA 
examiner at the April 2008 VA examination assessed the Veteran 
with a GAF score of 61 over the past year, which is indicative of 
some mild symptoms (e.g., depressed mood, mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  Moreover, the Veteran himself reported at his 
April 2008 VA examination that his symptoms of PTSD had been 
minimally to moderately distressing over the previous month 
before the examination, although his sleep disturbances were 
extremely distressing.  Such evaluation of the Veteran's symptoms 
as given by both the Veteran himself, as well as the VA examiner, 
more nearly approximate the symptoms associated with a GAF score 
of 61 as opposed to a GAF score of 36.

The Board also notes that the private psychological evaluations 
and opinions submitted by the private LPA appear to contain hard 
copy of an evaluation report or opinion followed by a copy or 
duplicate of a signature page.  The Board further notes that such 
signature does not change in appearance even though it is 
attached to a completely separate report or opinion.  
Consequently the Board questions the authenticity of such reports 
and opinions.  

Given that the VA examiner is of higher credentials than the 
private LPA, being a licensed psychologist as opposed to a LPA, 
reviewed the Veteran's claims file and personal history, and 
provided adequate reasoning and basis for her medical opinion, 
the Board finds that the VA psychological examination, 
evaluation, and opinion rendered by the VA examiner is of 
significantly greater probative value than the private 
psychological examination, evaluation, and opinion expressed by 
the private LPA.  Additionally, given that the private LPA did 
not review the Veteran's claims file or past personal and medical 
history, and because the private LPA did not provide sufficient 
supporting rationale and basis for her opinions, the Board finds 
that private psychological evaluation and opinion provided by the 
LPA is accorded no weight in assessing the affects of the 
Veteran's symptoms of his PTSD disability on his current level of 
functioning.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (An 
adequate medical examination is based upon consideration of the 
prior medical history and describes the disability in sufficient 
detail so the Board evaluation will be fully informed.  An 
examination must also fully address all aspects of a Board's 
request for an opinion and must support its conclusions with an 
analysis which can be considered and weighed against contrary 
opinions.  Factors which can be discussed in the report include, 
but are not limited to, which the examiner finds studies 
persuasive or unpersuasive, whether there are other risk factors, 
and whether the claimed condition manifests in an unusual 
manner.)  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (A medical opinion that contains only data and conclusions 
without any supporting analysis is accorded NO weight.)  The 
Board notes that the private psychological evaluation and opinion 
neglected to consider the Veteran's prior medical, family, 
personal history and experiences and the possible effects which 
they may or may not have on his current PTSD disability.  On the 
other hand, the VA examiner opined that such personal history and 
experiences of the Veteran likely served to reinforce the 
Veteran's avoidance of emotions and connection with others who 
are not close to him.

While the Veteran has asserted that he has been experiencing 
forgetfulness, the Board notes that at his April 2008 VA 
examination, the examiner noted that his cognition and memory 
were grossly intact.  The Board finds the examiner's assessment 
of memory to be more probative than the Veteran's lay contention 
on this point, as the examiner has medical training rendering him 
more qualified to identify such.

Additionally, the Board notes that the Veteran asserts that he 
retired in July 2008 due to nervousness and that he is unable to 
seek future employment due to such condition, which he associated 
with his symptoms of PTSD.  However, employment information 
received from the Veteran in January 2009 did not document any 
such condition during the course of his employment, nor that he 
was released voluntarily or involuntarily due to any such 
condition.  Moreover, research indicates that the address listed 
for the Veteran's place of employment on his VA Form 21-4192, 
Request for Employment Information In Connection With Claim For 
Disability Benefits, is inconsistent with the address listed in 
the public listing for such place of employment.  Additionally, 
the forms and information submitted by the Veteran in his claim 
for Individual Unemployment Compensation and in response to the 
request for such employment information, contains inconsistencies 
within the document itself.  Specifically, the "hire date" 
listed on the document submitted by the Veteran pertaining to his 
employment information indicates that the Veteran was hired by 
his employer February 8, 2007, while the "start check date" is 
November 1, 2007.  Also, the "end check date" further indicates 
that such employment terminated November 19, 2008, rather than in 
July 2008 as indicated by the Veteran.  Moreover, while the 
Veteran asserted on his VA Form 21-8940, Compensation Based on 
Unemployability, that he retired July 31, 2008, the employment 
information received from the Veteran in January 2009 indicates 
that his employment terminated in November 19, 2008.  

The Board notes that the Veteran is competent to testify as to 
his dates of employment and termination of such employment.  
Washington v. Nicholson, 19 Vet. App. 363 (2005) (A veteran is 
competent to report what occurred in service because testimony 
regarding first hand knowledge of a factual matter is competent).  
However, given the inconsistencies in such testimony and 
documentation as noted above, the Board finds the Veteran's lay 
testimony and the accompanying documentation not credible 
pertaining to his duration of employment and cause for 
termination of such employment.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (The Board must make an express credibility 
finding regarding lay evidence).  

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the Veteran's PTSD is appropriately evaluated as 30 percent 
disabling.  The competent medical evidence of record 
demonstrates, the Veteran's symptoms of PTSD have been mild in 
degree, and his disability has not resulted in occupational and 
social impairment, with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances in 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 C.F.R. § 
4.130,  Diagnostic Code 9411 (2010).

Finally, while suicidal thoughts following his divorce is 1996 
were mentioned in the April 2008 VA PTSD examination, the Veteran 
stated that he would not be able to do that.  Suicidal and 
homicidal ideations were denied during the Veteran's April 2008 
VA PTSD examination and his March 2008 private psychological 
evaluation as well.  Thus, although suicidal ideation was 
mentioned on one occasion, the remainder of the evidence fails to 
reflect such.  The Board is cognizant that not every symptom in 
the rating criteria needs to be present to award a higher rating; 
however, the totality of the evidence and the symptoms reported 
throughout the appeal period reflect a disability picture which 
more nearly approximates the 30 percent rating currently 
assigned.  Indeed, such conclusion is supported by the GAF score 
assigned by the VA examiner during the course of the claim, which 
was assessed as 61 during the year prior to such examination, 
indicating mild symptomatology.  

In summary, the Board concludes that the medical findings on the 
April 2008 VA examination are of greater probative value than the 
Veteran's allegations and private psychological evaluation and 
opinion regarding the severity of his PTSD.  The symptomatology 
noted in the medical and lay evidence has been adequately 
addressed by the 30 percent evaluation already assigned, and do 
not more nearly approximate the criteria for a higher evaluation.  
Therefore, the Board finds that the preponderance of the evidence 
is against the claim for an initial disability rating in excess 
of 30 percent for PTSD at any time.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The Board has also considered whether the Veteran's PTSD 
disability presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 38  
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337,  
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993)  
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology, and provide 
for higher ratings for additional or more severe symptomatology 
than is shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet.  
App. 111, 115 (2008).  

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38  
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.  
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Total Disability Rating Based on Unemployability

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the Veteran is 
precluded from obtaining or maintaining any gainful employment 
consistent with his education and occupational experience, by 
reason of his service-connected disabilities.  38 C.F.R.  §§ 
3.340, 3.341, 4.16 (2010).  

A total rating for compensation purposes may be assigned where 
the schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of two 
or more service-connected disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West  
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  For the above 
purpose of one 60 percent disability or one 40 percent 
disability, disabilities resulting from a common etiology or a 
single accident will be considered as one disability.  38 C.F.R.  
§ 4.16(a)(1) (2010).   

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, neither 
appellant's non-service-connected disabilities nor advancing age 
may be considered.  

For a veteran to prevail on a claim for a total rating, the 
record must reflect some factor which takes the case outside the 
norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran can 
find employment.  See 38 C.F.R. 4.16(a) (2010).  Van Hoose v. 
Brown, 4  Vet. App. 361 (1993).  

The Veteran is service connected for PTSD, evaluated as 30 
percent disabling.  His combined disability rating for all 
service connected disabilities is 30 percent.  The Veteran does 
not have a single disability rated 60 percent or a combined 
rating of at least 70  percent.  Therefore, the Veteran does not 
meet the above-stated  percentage requirements and the criteria 
for a schedular evaluation for TDIU under 38 C.F.R. § 4.16(a) are 
not met. 

That notwithstanding, it is the policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of a service-connected disability shall be 
rated totally disabled. 38 C.F.R. § 4.16(b).  Thus, if a veteran 
fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as 
here, an extraschedular rating is for consideration where a  
veteran is unemployable due to service-connected disability.  38  
C.F.R. § 4.16(b) (2010). 

According to the evidence of record, the Veteran had a long 
employment history following his discharge from military service.  
He worked for 7 years as a civilian contractor employee in the 
dining facility at Camp Lejeune following his retirement from the 
military, thereafter he was employed with the Department of 
Corrections in Newport North Carolina.  From November 2003 to 
October 2004 the Veteran was employed full time at Wal-Mart as a 
cook.  Further, from November 2005 through January 2006 the 
Veteran was employed part time doing security work, and he was 
employed from February 2006 to February 2007 and from February 
2007 to July 2007 doing security on a full time basis.  The 
Veteran alleges that he quit is most recent employment due to 
nerves, and he further alleges that such nerves prevent him from 
seeking further employment.  The Board notes, however, that the 
Veteran has not submitted any documentation from any of his 
previous employers noting that he has experienced work-related 
issues relating to his nerves, nor termination of employment for 
a nervous condition or other symptoms of his PTSD disability.  
The employment information submitted by the Veteran in January 
2009 merely indicate that his employment terminated due to 
retirement.  In fact, as stated by the Veteran himself at the 
April 2008 VA examination, when working as a security officer at 
Catipillar, he did not get along with his supervisor and was 
transferred to another facility because he did not like the 
schedule which the Veteran stated interfered with his weekends 
off.  It was also noted on the March 2008 private psychological 
evaluation that the Veteran's receipt of a DUI caused him to lose 
a job that he had worked for 5 years.  Furthermore, the Veteran 
himself stated that his divorce in 1996 is the even which 
precipitated his drinking habits.  

Moreover, as stated previously, the April 2008 VA examiner noted 
that the Veteran had been able to maintain employment and no 
decrease level of functioning was reported in that area.  It was 
also noted at that examination that the Veteran himself reported 
that he had not missed any work due to his symptoms of PTSD in 
the previous year.  

Upon review, although the Veteran and a private PSA contend that 
he is unemployable due to his PTSD, the Board finds the opinion 
of the VA examiner in April 2008 to be more probative on this 
point.  The only medical opinion of record stating that the 
Veteran is  unemployable due solely to his service connected PTSD 
disability, without regard to his age or nonservice connected 
conditions, merely opined that due to the severity and chronicity 
of his symptoms, that his prognosis for recovery is very poor, 
and therefore, the LPA considered the Veteran to be permanently 
and totally disabled and unemployable.  However, as noted 
previously, the private LPA merely stated a conclusion without 
noting any supporting rationale or basis for such opinion.  A 
medical opinion that contains only data and conclusions, without 
any supporting analysis is accorded NO weight.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Veteran does not meet the percentage  
requirements for TDIU, and the preponderance of the evidence is 
against a conclusion that the Veteran's service connected 
disability alone prevents him from obtaining or retaining gainful 
employment.  As such, referral for consideration of  
extraschedular entitlement to TDIU is not warranted and the 
Veteran's claim for individual unemployability is denied.  See 38 
C.F.R. § 4.16 (2010).  


ORDER

Entitlement to an initial disability rating for PTSD in excess of 
30 percent is denied.

Entitlement to a total disability rating based on individual 
unemployability due to PTSD is denied. 


____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


